Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-4, 6-11, 13-18 and 20 are allowed. Claims 5, 12 and 19 are cancelled. 	
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “create a first target table in a target system, the first target table having a structure of a first source table and loaded with data of the first source table; create a view in the target system, the view having a name of the first source table and pointing to the first target table; receive a request to reload a current version of the first source table into the target system; in response to the request, create a second target table in the target system, the second target table having a structure of the current version of the first source table; copy data of the current version of the first source table to the second target table while the view points to the first target table; and after copying of the data of the current version of the first source table to the second target table is complete, modify the view to point to the second target table, create a third target table in the target system, the third target table having a structure of a second source table and loaded with data of the second source table; create a second view in the target system, the second view having a name of the second source table and pointing to the third target table; receive a second request to reload a current version of the second source table into the target system; and in response to the second request, create a fourth target table in the target system, the fourth target table having a structure of the current version of the second source table; copy data of the current version of the second source table to the fourth target table while the view points to the third target table; and after copying of the data of the current version of the second source table to the fourth target table is complete, modify the view to point to the fourth target table”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163